Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                          April 13, 2021




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                             No. 53924-1-II

                                Respondent,

         v.

    PALLA SUM,                                                UNPUBLISHED OPINION

                                Appellant.


        CRUSER, J. – Palla Sum appeals his conviction of making a false or misleading statement

to a public servant.1 Sum argues that the trial court erred when it denied his CrR 3.6 motion to

suppress statements wherein he provided a false name to an officer because he was seized when

he made the statement and because the seizure was not justified by reasonable suspicion.

        We hold that Sum was not seized at the time he made the false statement, and the trial court

properly denied Sum’s motion to suppress.

        Accordingly, we affirm.




1
  Sum was also convicted of attempting to elude a police vehicle and first degree unlawful
possession of a firearm. Sum challenges only his conviction for making a false or misleading
statement to a public servant.
No. 53924-1-II




                                              FACTS

                               I. FACTS LEADING TO SUM’S ARREST

        Pierce County Sheriff’s Deputy Mark Rickerson was on patrol at 9:15 in the morning when

he noticed a car that was parked in front of a church. Stolen vehicles had previously been recovered

from that location, which was considered a “high-crime” area. Clerk’s Papers (CP) at 86. And

about four or five months prior, a resident of a house across the street from the church had informed

Rickerson that he had noticed suspicious vehicles parking in the same location.

        Rickerson parked to the east of the car, careful to leave substantial room between them.

Rickerson then ran the car’s license plate through a database to see who the registration belonged

to and to check whether it had been reported stolen. The car had not been reported stolen, and its

bill of sale was filed in Oregon, matching the Oregon license plate.

        Rickerson ran a check on the license plate on the car and identified the vehicle

identification number (VIN), after which he approached the car to confirm that his records matched

the number displayed on the dash. It was at that moment that Rickerson saw that both Sum, who

was in the driver’s seat, and Sum’s passenger, were “slumped over” and appeared unconscious. 1

Verbatim Report of Proceedings (VRP) at 21. Rickerson knocked on the driver’s side window

until Sum roused several seconds later.

        Sum rolled his window down slightly, and Rickerson asked what Sum and his passenger

were doing in the area. Sum responded that they were visiting a friend who lived across the street.

Rickerson asked Sum to whom the car Sum was sitting in belonged. Although the car actually

belonged to Sum, Sum answered with the first name of someone else. Sum did not provide a last

name.


                                                 2
No. 53924-1-II




       Rickerson then asked whether Sum and his passenger “had I.D. on them,” and Sum

inquired why Rickerson wanted this information. Id. at 25. Rickerson told Sum that he requested

Sum’s identification because Sum and his passenger “were sitting in an area known for stolen

vehicles,” and Sum “did not appear to know to whom the vehicle he was sitting in belonged.” CP

at 87. Sum then provided Rickerson with a false name and date of birth.

       Rickerson returned to his patrol car to enter the information he was given into his computer.

While Rickerson was in his patrol car, Sum started his engine, reversed quickly, and drove off at

a high rate of speed. Rickerson turned his emergency lights on and began to pursue Sum. Sum

drove past a stop sign without stopping and ran several red lights before eventually crashing his

car into the front yard of a home. Sum then attempted to flee on foot until he was apprehended.

An officer discovered a firearm on the floor of Sum’s car, which Rickerson later determined had

been stolen in Oregon.

                                     II. PROCEDURAL FACTS

       The State charged Sum with attempting to elude a pursuing police vehicle, first degree

unlawful possession of a firearm, and making a false or misleading statement to a public servant.

       Sum moved to suppress his statement that formed the basis of the making a false statement

charge, arguing that he was unlawfully seized at the moment when Rickerson explained to Sum

that he requested Sum’s identification because he suspected Sum of possible vehicle theft.2 At the

hearing on the motion to suppress, Rickerson testified consistently with the facts as stated above.




2
 Sum’s motion to suppress encompassed all the evidence obtained following the seizure, however,
on appeal, Sum only challenges the trial court’s admission of his statement to Rickerson in which
he gave Rickerson a false name and date of birth.
                                                 3
No. 53924-1-II




       The State argued that Sum was not seized until Rickerson illuminated his emergency lights.

It further argued that by that time, Rickerson had reasonable suspicion sufficient to justify

detaining Sum because (1) Sum was parked in a high-crime area, (2) stolen cars had been recovered

from that same location in the past, (3) Sum told Rickerson that the vehicle he was sitting in did

not belong to him, (4) when asked who the car belonged to, Sum provided only a first name, and

(5) after Rickerson returned to his car to run Sum’s identification information, Sum drove off at a

high rate of speed.

       Following the hearing on the Sum’s suppression motion, the trial court denied Sum’s

motion and entered written findings of fact and conclusions of law. Relevant here, the trial court

entered the following conclusions of law:

               3. The facts that Defendant then told Rickerson that the vehicle in which he
       was sitting did not belong to him, that he could not fully identify the owner of that
       vehicle, and, to a lesser extent, the fact that the location in which Defendant had
       parked was a high-crime area from which stolen vehicles had been recovered, were
       specific and articulable facts which would lead one to believe that there was a
       substantial possibility that criminal conduct had occurred, and hence, justified a
       Terry stop of Defendant which rendered Rickerson's request for Defendant and his
       passenger to identify themselves lawful and reasonable

               4. Because Rickerson did not retain Defendant's physical identification to
       conduct his records check, Defendant was not seized when Rickerson asked him to
       identify himself, and Defendant's present motion to suppress evidence obtained
       thereafter as the product of an unlawful seizure is therefore denied, and such
       evidence is admissible.

Id. at 88-89 (citation omitted).

       At trial, the State argued that Sum was guilty of making a false or misleading statement to

a public servant based on the false identity information he provided to Rickerson. A jury found

Sum guilty of all charges. Sum appeals his conviction of making a false or misleading statement

to a public servant.

                                                4
No. 53924-1-II




                                       STANDARD OF REVIEW

       When reviewing the denial of a motion to suppress, we review conclusions of law de novo

and findings of facts supporting the conclusions for substantial evidence. State v. Weyand, 188

Wn.2d 804, 811, 399 P.3d 530 (2017). Unchallenged findings are verities on appeal. State v.

Betancourth, 190 Wn.2d 357, 363, 413 P.3d 566 (2018).3

                                            DISCUSSION

                                              I. SEIZURE

       Sum argues that he was seized when Deputy Rickerson informed Sum that he suspected

Sum of vehicle theft in response to Sum’s question regarding the reason Rickerson wished to see

Sum’s identification. We disagree. Under the totality of the circumstances, Sum was not seized

when he provided false identification information to Rickerson.

A. LEGAL PRINCIPLES

       Under the Washington Constitution, “[n]o person shall be disturbed in his private affairs,

or his home invaded, without authority of law.” Const. art. I, § 7.4 When a seizure is conducted

without a warrant, it necessarily violates the Washington constitution unless one of the carefully



3
  As to the factual findings, Sum assigns error only to finding of fact 8, pertaining to the number
of houses located across the street from the church where he was encountered by Rickerson. Sum
challenges the finding as part of his argument that Rickerson lacked sufficient reasonable suspicion
to justify his detention. However, because we hold that Sum was not seized, even if Sum’s
contention regarding finding of fact 8 has merit, it does not alter our decision. All other factual
findings will be treated as verities. See Betancourth, 190 Wn.2d at 363.
4
  The Fourth Amendment to the United States Constitution also protects an individual’s right to be
free from an unreasonable search and seizure. State v. Doughty, 170 Wn.2d 57, 61, 239 P.3d 573
(2010). It has been well established that article I, section 7 provides greater protection to individual
privacy rights than the Fourth Amendment. State v. Harrington, 167 Wn.2d 656, 663, 222 P.3d 92
(2009); State v. Rankin, 151 Wn.2d 689, 694, 92 P.3d 202 (2004).
                                                   5
No. 53924-1-II




drawn exceptions to the warrant requirement applies. State v. Rankin, 151 Wn.2d 689, 695, 92

P.3d 202 (2004). We thus begin our analysis by determining whether a warrantless seizure has

occurred. Id. Sum bears the burden of proving that he was seized. Id.

       A seizure takes place when “an individual’s freedom of movement is restrained, and the

individual would not believe he or she is free to leave or decline a request due to an officer’s use

of force or display of authority.” Id. An officer’s subjective suspicions are irrelevant to determining

whether a seizure has occurred. State v. O’Neill, 148 Wn.2d 564, 575, 62 P.3d 489 (2003). Rather,

whether a seizure has occurred is an objective inquiry involving considerations of the actions of

law enforcement and the totality of the circumstances. Rankin, 151 Wn.2d at 695. The

circumstances are viewed from the perspective of a reasonable person to determine whether that

individual would feel he or she was being detained. State v. Harrington, 167 Wn.2d 656, 663, 222

P.3d 92 (2009).

       Washington courts have identified a nonexclusive list of police actions that are indicative

of a seizure: “‘the threatening presence of several officers, the display of a weapon by an officer,

some physical touching of the person of the citizen, or the use of language or tone of voice

indicating that compliance with the officer's request might be compelled.’” Id. at 664 (internal

quotation marks omitted) (quoting State v. Young, 135 Wn.2d 498, 512, 957 P.2d 681 (1998)).

Without evidence of this nature, “‘otherwise inoffensive contact between a member of the public

and the police cannot, as a matter of law, amount to a seizure of that person.’” Young, 135 Wn.2d

at 512 (quoting U.S. v. Mendenhall, 446 U.S. 544, 555, 100 S. Ct. 1870, 64 L. Ed. 2d 497 (1980)).

       Not every interaction between a police officer and an individual rises to the level of a

seizure such that the individual’s rights under article I, section 7 become implicated. Rankin, 151


                                                  6
No. 53924-1-II




Wn.2d at 695. For example, article I, section 7 does not prohibit mere “social contacts” between

police and individuals. Young, 135 Wn.2d at 511.

       A social contact exists “someplace between an officer's saying ‘hello’ to a stranger on the

street and, at the other end of the spectrum, an investigative detention.” Harrington, 167 Wn.2d at

664. An officer who suspects the possibility of criminal activity may engage an individual in

conversation and request identification without exceeding the scope of a social contact. State v.

Mote, 129 Wn. App. 276, 282, 120 P.3d 596 (2005); O’Neill, 148 Wn.2d at 577; see also State v.

Armenta, 134 Wn.2d 1, 11, 948 P.2d 1280 (1997) (“[A] police officer's conduct in engaging a

defendant in conversation in a public place and asking for identification does not, alone, raise the

encounter to an investigative detention.”). An encounter may begin as a social contact but as the

degree of intrusion progresses, it may move “further from the ambit of valid social contact” and

evolve into a seizure. Harrington, 167 Wn.2d at 667.

B. APPLICATION

       Sum relies on State v. Johnson, 8 Wn. App. 2d 728, 440 P.3d 1032 (2019) to argue that he

was seized because after asking for identification, Rickerson made it apparent to Sum that he asked

for Sum’s identification to investigate Sum for vehicle theft. In Johnson, Division One of this court

held that the officers’ conduct in requesting Johnson’s physical identification, combined with the

officers’ actions that outwardly evinced their suspicion that Johnson was involved in a vehicle

theft, “would lead a reasonable innocent person to believe that the vehicle, and by extension its

driver, was the subject of an ongoing criminal investigation.” Johnson, 8 Wn. App. 2d at 744. A

reasonable person under such circumstances, in turn, would “believe that ignoring the officer's

requests, terminating the encounter, or leaving the scene were not viable options.” Id. What began


                                                 7
No. 53924-1-II




as a social contact in Johnson thus evolved into a seizure, implicating Johnson’s rights under article

I, section 7. Id. at 745.

        The circumstances in Johnson, however, are distinguishable from this case. Primarily,

Division One of this court described “[t]he sudden presence of two uniformed officers so soon

after the vehicle had parked, the shining of flashlights into the vehicle,” the officers’ use of a ruse

regarding whether the car truly belonged to another named person, and the physical impediment

to terminating the interaction created by the officers’ positioning. Id. at 744. While “the request

for proof of Johnson's identity became the tipping point at which the weight of the circumstances

transformed a simple encounter into a seizure,” the officer’s request was also considered in light

of the totality of the other circumstances involved in the interaction. Id. at 745.

        Here, unlike in Johnson, Rickerson parked his patrol car so that he did not block Sum from

leaving. In addition, Rickerson was alone, he did not illuminate the interior of Sum’s vehicle, he

initially encountered Sum while checking on Sum’s well-being, and he did not repeatedly question

whether the car belonged to someone other than Sum.

        Absent an additional display of authority, the fact that Rickerson explained that he

requested Sum’s identification because Sum and his passenger “were sitting in an area known for

stolen vehicles” and Sum “did not appear to know to whom the vehicle he was sitting in belonged,”

does not alone transform the social contact into a seizure. CP at 87; see Johnson, 8 Wn. App. 2d

at 745. Instead, Rickerson’s conduct more closely mirrors those cases in which an officer does

nothing more than request identification. Courts have repeatedly held that merely asking for

identification is properly characterized as a social contact as opposed a seizure. See Mote, 129 Wn.

App. at 282; O’Neill, 148 Wn.2d at 577; Armenta, 134 Wn.2d at 11;. Based on the totality of


                                                  8
No. 53924-1-II




circumstances present in this case, we conclude that Sum was not seized at the time that he

provided the false name to Rickerson.

                                          CONCLUSION

        We hold that Sum was not seized at the moment that he provided Rickerson with a false

name and date of birth in response to Rickerson’s request for identification. The trial court properly

denied Sum’s CrR 3.6 motion to suppress on this basis. We therefore affirm Sum’s conviction for

making a false or misleading statement to a public servant.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                      CRUSER, J.
 We concur:



 MAXA, J.




 SUTTON, A.C.J.




                                                  9